UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5110


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM RANDOLPH UMSTEAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:09-cr-00164-TDS-1)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Paul A. Weinman, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  William Randolph Umstead pled guilty to possession of

counterfeit         checks,    in     violation      of     18    U.S.C.   §§ 513(a),    2

(2006).            Umstead     was     sentenced       to        sixty-five   months    of

imprisonment.           On appeal, Umstead contends that the district

court    clearly       erred     in       denying    him    a     two-level     sentencing

reduction for acceptance of responsibility under U.S. Sentencing

Guidelines Manual § 3E1.1 (2009).                   Finding no error, we affirm.

                  We review the district court’s determination regarding

acceptance of responsibility for clear error.                          United States v.

Hargrove, 478 F.3d 195, 198 (4th Cir. 2007); Elliott v. United

States, 332 F.3d 753, 761 (4th Cir. 2003).                         A defendant need not

volunteer or admit to relevant conduct to obtain a reduction for

acceptance of responsibility, but the reduction is not warranted

when     a    defendant       falsely        denies,       or     frivolously    contests

relevant conduct that the court determines to be true.                                 USSG

§ 3E1.1 cmt. n.1(a); Elliott, 332 F.3d at 766 (affirming the

denial       of    reduction     for       acceptance       of    responsibility     where

defendant falsely denied relevant conduct).                          Our review of the

record leads us to conclude that the district court did not

clearly err in denying Umstead an adjustment for acceptance of

responsibility.

                  Accordingly,       we     affirm     Umstead’s        conviction     and

sentence.          We dispense with oral argument because the facts and

                                               2
legal    contentions   are   adequately   presented    in   the   materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3